           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

KENNETH W. GILMORE                                          PLAINTIFF

v.                        No. 3:19-cv-34-DPM

T GARD BONDING COMPANY
and LARRY NAGEN                                         DEFENDANTS

                                ORDER
     1. Gilmore’s application to proceed in forma pauperis is
incomplete;       he didn’t get his calculation sheet signed by the
appropriate detention center official. Further, his certificate and the
second page of his affidavit are blank. The application, № 5, is therefore
denied without prejudice. Gilmore must file a completed application,
certificate, and certified calculation sheet by 1 May 2019. If he doesn’t,
then the Court will dismiss his complaint without prejudice. LOCAL
RULE 5.5(c)(2).
     2. The Court directs the Clerk to mail Gilmore another in forma
pauperis application with a copy of this Order.
     So Ordered.
                                  _____________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                   1 April 2019
